Title: From George Washington to Henry Knox, 16 October 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Rocky-hill 16th Octobr 1783
                        
                        Major Shaw not returning so soon as I immagined, and the subject of your Letter of the 28 September not
                            admitting much delay I take the opportunity of the Post to reply to it.
                        On referring to the Institution of the Society of the Cincinnati I find that the Chevr de la Luzerne, the
                            Sieur Gerard, the Counts D’Estaign, de Barras & De Grasse, the Chevalier des Touches, and the Count de Rochambeau,
                            with the Generals and Colonels of his Army, are to be presented with the Order of the society.
                        As it is however proper that these Gentlemen should be made acquainted with the nature of the Society, I
                            propose to write to each of those above named (except the Chevalier de la luzerne who was written to in the first
                            instance) and inclose them a Copy of the Institution, at the same time informing them, that Major L’Enfant is charged with
                            the execution of the Order, and has directions to furnish them from the first that are finished.
                        I propose also to inclose a Copy to the Marquis de la Fayette, and request him to take the signature of such
                            of the French Officers in our service, who are intitled and wish to become members, to receive their Months pay and
                            deliver them the Orders on their paying for them.
                        These Letters Major L’Enfant will carry with him, and deliver to each of those Gentlemen, and must be
                            directed to deliver them the Orders so soon as they are compleat, delivering to Count Rochambeau for the Officers of his
                            Command, who will receive them of him, and to the Marquis de la Fayette sufficient for the French Officers in our service,
                            who become Members.
                        I inclose to you the permission for Major L’Enfant to go to France, and a Certificate of his being a Member
                            of the Society; however before he setts off, I think it should be well explained, and understood by him, that the Voyage
                            is not undertaken for the Society, but that their business is committed to him, only in consequence of his going there on
                            his own affairs & consequently he is not to be paid any Expence of the Voyage on his Stay, but only such Extra
                            Expences as might be incurred by any person residing in France, who transacted the same business for the Society—these are
                            my sentiments—if they accord with yours and the rest of the Gentlemen, and he accepts these conditions—I think the sooner
                            he sets out, the better. I will be obliged to you to make out his instructions comprehending the objects I have mentioned
                            above, and such other as you may think necessary and to make the necessary arrangements with him respecting the funds to
                            be furnished—I am told subscriptions have been paid in by those who wish to have Orders—I propose taking seven, for which
                            the Money is ready at any time—and it may not be amiss in this place to inform you, that it has always been my intention
                            to present the society with 500 Dollars—if any part of this is necessary, and can with propriety be applied in this
                            business I have no objection—Majr LEnfant might also be directed to receive from the Marquis the Months pay of the French
                            Officers in our service who became members.
                        I must request you to procure Six or Seven Copies of the Institution to be made out neatly to transmit to the
                            Gentlemen above mentioned, Major L’Enfant can bring them on with him.
                        I intend immediately to write to the Commanding Officer of each of the State Lines who have not yet made
                            known their intentions respecting the formation of their State Societies pressing them to a determination—for as I wish to
                            adapt the place of the general Meeting to the convenience of all until I know which of the States form the Society I
                            cannot fix it. With great regard—I am Dr Sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    